904 F.2d 44
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.REFAC INTERNATIONAL, LTD., Plaintiff-Appellant,v.IBM CORPORATION, NCR Corporation, Docutel Corporation,Unisys Corporation, Diebold, Incorporated, andManufacturers Hanover Trust Company,Defendants-Appellants.
No. 89-1462.
United States Court of Appeals, Federal Circuit.
April 18, 1990.

Before NIES and ARCHER, Circuit Judges, and EDWARD S. SMITH, Senior Circuit Judge.
ORDER
NIES, Circuit Judge.


1
Refac International, Ltd. moves to voluntarily dismiss its appeal without prejudice.  IBM Corporation opposes the motion.  NCR Corporation, Unisys Corporation, and Diebold, Incorporated oppose the motion.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The motion to dismiss without prejudice is granted.


4
(2) Each side is to bear its own costs.